Mr. Chief Justice Scott delivered the opinion of the Court: During the pendency of this cause in the circuit court, the parties agreed to refer all matters in difference between them to arbitration, which was done. The arbitrators chosen, after hearing the evidence offered, made their award in writing, which was duly presented to the court, when appellant moved to set it aside, on the ground it had been obtained by undue means and misbehavior on the part of the arbitrators and of appellee, which motion the court overruled, and entered judgment in favor of appellee for the amount named in the award. We have examined with sufficient care the affidavits filed in support of the motion, but are unable to discover any evidence whatever that any undue means “was used by any one to procure the making of the award,” or any evidence of any misbehavior on the part of the arbitrators. There is absolutely nothing in this record that casts the least suspicion upon the conduct of any of the arbitrators, or any party interested in the matter. Complaint is made, the arbitrators failed to allow some items in appellant’s account that the evidence clearly established in his favor, but that is a- matter that can not be inquired into in this way. The law, in the absence of proof of fraud, will presume the arbitrators considered all the evidence, and allowed such items to the respective parties as they considered proven. Their finding, like that of a court, must be regarded as embracing all matters submitted to them, and, unless impeached in some manner known to the law, must stand as conclusive of the rights of the parties. . There is no reason whatever shown for setting aside the award, and the judgment must be affirmed. Judgment affirmed.